DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9-10, 13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garden Tea Co. (Earthworm Casting Application Rates, 2014) in view of Ingham et al. (Soil Foodweb Incorporated, 2005) and further in view of Maye (US Patent Publication No. 2004/0044087 A1).

	In regard to claim 1, Garden Tea discloses a process for the preparation of a soil inoculating composition (e.g. compost tea) comprising the steps of
a) loading a vermicompost (e.g. earthworm castings) into a tank (e.g. bucket) [Page 1);
b) adding a sufficient amount of water (e.g. 5 gallons of water) and molasses to vermicompost (e.g. 1-2 tbl complex sugars such as molasses per gallon of water), wherein the ratio in the range of between 1:16 and 1:32 [Pages 1-2];
c) breeding of microorganism (e.g. brewing) in the mixture obtained in the step b), by adjusting the temperature to a range between 25°C and 27°C and by providing air into the mixture (e.g. aerating), and wherein Garden Tea does not explicitly disclose adjusting the temperature, without a recitation of the temperature, one of ordinary skill in the art would expect the brewing step to occur at the claimed temperature range (e.g. room temperature); and 
e) bottling the composition obtained for storage [Page 2].

The ratio of vermicompost to water in step b) is described by Garden Tea as between 1:16 and 1:32 [Pages 1-2]. The reference does not explicitly disclose a ratio within the claimed range (e.g. between 1:1 and 1:3).

Ingham et al. is directed to compost tea brewing methods [Title Page]. The optimal ratio of compost to water tends to be variable and one of ordinary skill in the art would have been motivated to experiment with the amount of compost put into the compost tea brewing tank [Ingraham, Pages 39-

The Garden Tea reference does not disclose steps d) and f) but discloses compost tea shelf life is very short [Page 2].

Maye et al. is directed to molasses growth medium for microorganisms [Abstract]. Molasses is first added to microorganism (e.g. yeast) growing tanks [Paragraph 0200], then:
d) microorganisms in the mixture are forced to a dormant state by adding a sufficient amount of molasses (e.g. concentrated molasses at 80 brix, there is not enough water for the microorganisms to grow, therefore it remains dormant) [Paragraph 0201]; and
f) resuscitating the microorganisms in the stored composition from the dormant state to active state by diluting the stored composition with a sufficient amount of water before soil inoculation (e.g. once diluted, the microorganism has an opportunity to grow) [Paragraph 0201].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to force the microorganisms into a dormant state for bottling and storage because storage shelf life of compost teas is very short and teas can go aerobic and become unusual [Garden 

In regard to claim 4, Garden Tea discloses using chlorine free water [Page 1].

In regard to claim 5, Garden Tea discloses adding 1 – 2 tbs complex sugars (molasses) per gallon of water [Page 2]. The reference does not explicitly disclose the claimed ratio of vermicompost and water to molasses. However, Ingham et al. teach additives that help bacteria (e.g. molasses) [Page 53]. The combination that works for one grower may have little or no benefit to other plants [Page 54]. Ingham further discloses a food source application rate per 50 gal of tea in the range of 600 ml to 4 L [Page 54, Table 9]. It lies within the level of one of ordinary skill in the art to determine the ratio of “food” (e.g. simple sugars) to encourage bacteria growth [Page 53]. With high amounts of sugar (e.g. molasses) adequate aeration is provided to prevent the tea from becoming anaerobic [Page 55].

	In regard to claim 9, Garden Tea discloses breeding time between 12 to 48 hours. However, Ingham teaches this parameter to be a result-effective-variable which can be optimized. The shorter the brew time, the less likely it is that anaerobic bio-films can develop. Thus, there is a balance between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal brewing time through routine experimentation.

In regard to claim 10, Garden Tea discloses molasses [Page 2]. The definition from Merriam Webster dictionary for molasses is the syrup that is separated from raw sugar (e.g. sugar cane) in sugar manufacture.

	In regard to claim 13, Ingham discloses put-to-sleep tea (e.g. dormant compost tea). When utilized for soil applications the organisms in the dormant tea must “have time to wake up” before thy have to start to function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rehydrate (e.g. resuscitate) the dormant compost tea within the claimed time period if it is desired to have the organisms immediately active to protect the leaf surface [Page 51]. One of ordinary skill in the art is capable to determining this time period within prior art conditions based on the volume of compost tea and/or aeration techniques employed.

	In regard to claim 25, Maye discloses addition of concentrated molasses up to 80 brix [Paragraph 0201] to force dormancy. The dormant solution, once diluted, has an opportunity to grow 

	In regard to claim 26, Garden Tea teaches adding a sufficient amount of water (e.g. 5 gallons of water) and molasses to vermicompost (e.g. 1-2 tbl complex sugars such as molasses per gallon of water), wherein the ratio in the range of between 1:16 and 1:32 [Pages 1-2]. The reference does not explicitly disclose a ratio within the claimed range (e.g. between 1:1 and 1:3).

Ingham et al. is directed to compost tea brewing methods [Title Page]. The optimal ratio of compost to water tends to be variable and one of ordinary skill in the art would have been motivated to experiment with the amount of compost put into the compost tea brewing tank [Ingraham, Pages 39-40]. A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In this case, Ingram discloses too much compost means not everything is extracted that could be extracted and too little compost will result in too dilute a tea with too few nutrients or organism [Page 39]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal ratio through routine experimentation based on Ingham’s description of this result-effective variable.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.

Applicant argues (Pg. 6) the deficiencies of Garden Tea are not cured by Maye because Maye states that there may be a small amount of bacteria in the yeast-molasses mix. In view of Applicant’s arguments, citation is made to the teachings in Maye where microorganisms in the mixture are forced to a dormant state by adding a sufficient amount of molasses (e.g. concentrated molasses at 80 brix, there is not enough water for the microorganisms to grow, therefore it remains dormant) [Paragraph 0201] and resuscitating the microorganisms in the stored composition from the dormant state to active state by diluting the stored composition with a sufficient amount of water before soil inoculation (e.g. once diluted, the microorganism has an opportunity to grow) [Paragraph 0201]. Although Garden Tea does not teach the steps of forcing microorganisms into dormancy and resuscitating, the reference describes how the storage shelf life of compost teas is very short and teas can go aerobic and become unusual [Garden Tea, Page 2]. Thus, a person of ordinary skill in the art, in attempting to solve the problem described by Garden Tea, would be motivated to formulate a storage stable composition. Maye discloses such a process wherein yeast and some bacteria (e.g. microorganisms) remain dormant at 80 brix concentration molasses and allows for reactivation by dilution as required by the claims.

Applicant argues (Pg. 7) a person skilled in the art faced with the problem of death of microorganisms and a composition with a very short shelf life would not be motivated to use Maye because it focuses on destroying bacteria as opposed to the currently claimed invention which seeks to multiply bacteria to produce a more effective vermicompost. This argument is not persuasive. The teachings of the Maye reference are “reasonably pertinent to the particular problem with which the applicant was concerned” See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 2, 2022